Citation Nr: 0514488	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether a request for a waiver of recovery of an overpayment 
of pension benefits in the calculated amount of $26,058.40, 
was timely filed.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In that 
decision, the Committee denied the veteran's request for a 
waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $26,058.40, on the basis that his 
request was not timely filed.  As set forth on the cover page 
of this decision, jurisdiction over this appeal is now with 
the RO in Denver, Colorado.

In November 2002, the veteran testified at a Board hearing at 
the RO.  In June 2003 and October 2004, the Board remanded 
the matter for additional development of the evidence and due 
process considerations.

In a March 2005 letter, the veteran was advised that he was 
entitled to an additional hearing as the Veterans Law Judge 
who conducted the November 2002 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2004).  He was advised that if he did not 
respond to the letter within 30 days, the Board would assume 
that he did not want an additional hearing.  Having received 
no response from the veteran, the Board will proceed with 
consideration of this appeal based on the evidence of record.  

It is noted that a portion of the $26,058.40 overpayment 
assessed in this case has already been recouped.  In 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
however, the Board will consider the issue on appeal with 
respect to the entire amount.





FINDINGS OF FACT

1.  On December 16, 1999, a letter notifying the veteran of 
an overpayment of VA benefits in the amount of $6,233.07 was 
mailed to him at his most recent address of record; included 
with this notice was information advising him of his right to 
request waiver of the debt within 180 days.

2.  On July 25, 2000, a letter notifying the veteran of 
another overpayment of VA benefits in the amount of 
$19,825.33 was mailed to him at his most recent address of 
record; included with this notice was information advising 
him of his right to request waiver of the debt within 180 
days.

3.  The veteran's request for waiver of the total overpayment 
of VA benefits in the amount of $26,058.40, was received at 
the RO in May 2001, more than 180 days following issuance of 
the notices of overpayment.


CONCLUSION OF LAW

A request for waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $26,058.40, was not 
timely filed.  38 U.S.C.A. §§ 5107, 5302(a), 7105 (West 
2002); 38 C.F.R. § 1.963(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), does not 
apply in this case, given the nature of the issue on appeal.  
See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that 
the duties specified in the VCAA are not applicable to 
requests for a waiver of overpayment).  



I.  Factual Background

In a January 1994 letter, the RO notified the veteran that he 
had been awarded pension benefits, effective August 1, 1993.  
The letter clearly advised the veteran that the rate of his 
pension was based on his reports of family income, and that 
he was responsible for notifying VA immediately of any 
changes in his income or family status.  He was also provided 
with VA Form 21-8768, which further advised him of his 
responsibility to promptly report to VA any changes in his 
income or the status of his dependents.

Thereafter, VA discovered through a matching program that the 
veteran's family income for 1996 was greater than he had 
previously reported.  His pension was retroactively reduced 
accordingly, resulting in an overpayment of benefits.  

In a December 16, 1999, letter mailed to his most recent 
address of record, the veteran was notified that the amount 
of the overpayment was $6,233.07.  He was duly advised that 
he had a right to dispute the debt, as well as to request a 
waiver of the debt within 180 days.  The veteran did not 
respond within the applicable period and the record contains 
no indication that the letter was returned by postal 
authorities as undeliverable.

Thereafter, VA again discovered through a matching program 
that the veteran's family income for 1997 was greater than he 
had previously reported.  His pension was retroactively 
reduced accordingly, resulting in another overpayment of 
benefits.  

In a July 25, 2000, letter mailed to his most recent address 
of record, the veteran was notified that the amount of the 
additional overpayment was $19,825.33.  He was duly advised 
that he had a right to dispute the debt, as well as to 
request a waiver of the debt within 180 days.  The veteran 
did not respond within the applicable period and the record 
contains no indication that the letter was returned by postal 
authorities as undeliverable.

In a letter received at the RO in May 2001, the veteran 
requested waiver of recovery of his overpayment.  In his 
letter, he acknowledged receiving notice that he owed VA over 
$25,000.  He indicated that repayment of the debt would cause 
financial hardship.  In a June 2001 letter, the veteran 
further claimed that he had incurred his VA debt because he 
did not understand the pension guidelines.  

In a July 2001 decision, the Committee denied the veteran's 
request for a waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $26,058.40, on the basis 
that his request was not timely filed.  

The veteran duly appealed the RO's decision, claiming that 
repayment of the debt would result in financial hardship.  In 
his July 2002 substantive appeal, the veteran wrote that he 
"did not understand or can remember these things, anything 
about this way or law or rules or how all the government 
operates and was not completely explained to me how all this 
works."  At his November 2002 Board hearing, the veteran 
reiterated his contentions.  

II.  Law and Regulations

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered:  (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by the VA to the debtor, 
or (2) if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  The 180-day period may be extended if 
the individual requesting waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b) 
(2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

As set forth above, the record reveals that VA notified the 
veteran of the $6,233.07 overpayment in a December 1999 
letter.  He was notified of the $19, 825.33 overpayment in a 
July 2000 letter.  

The Board notes that the claims folder contains a 
certification from the Debt Management Center (DMC) attesting 
that these letters were mailed to the veteran at his most 
recent address of record.  The certification further notes 
these letters included information regarding the veteran's 
rights and obligations regarding those debts, including his 
right to request a waiver within 180 days.  See OF Bulletin 
99.GC1.04 (May 14, 1999).  Finally, the DMC certification 
also indicates that the letters were not returned by postal 
authorities as undeliverable.  Indeed, the veteran has 
acknowledged receiving notification of the debt at issue in 
this case.  

Despite receiving notification of the debt and the procedures 
for requesting a waiver, the record discloses that the 
veteran's waiver request was not received by VA until May 
2001, well over 180 days after the veteran received 
notification.

The Board notes that the record contains no evidence, nor 
does the veteran contend, that he did not receive the debt 
notifications or that there was a delay in his receipt of the 
debt notifications.  Under these circumstances, the Board has 
no authority to disregard the limitations pertaining to 
timeliness standards for waiver requests under 38 C.F.R. § 
1.963(b)(2).  Accordingly, as the request for waiver of 
recovery of an overpayment of pension benefits in the 
calculated amount of $26,058.40 was not timely filed, the 
claim must be denied.

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that he was not at fault 
in the creation of this debt because he did not understand 
the pension rules.  He has also claimed that he would 
experience financial hardship if he were forced to repay the 
debt at issue here.  Under the facts of this case, however, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  The standard of equity 
and good conscience, which takes into consideration factors 
such as fault and financial hardship, only comes into play if 
a timely request for waiver has been submitted.  38 C.F.R. §§ 
1.963, 1.965 (2004).  As set forth above, the veteran's 
waiver request was not timely filed.  


ORDER

Because the veteran's request for a waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$26,058.40, was timely not filed, the appeal is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


